IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,969-01


EX PARTE RAMIRO F. GONZALES






ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 04-02-9091-CR IN THE 38TH JUDICIAL DISTRICT COURT

MEDINA COUNTY



	Per Curiam.  Price, J., dissenting.

O R D E R


	On February 1, 2012, we exercised our authority to reconsider our initial disposition
of this application for writ of habeas corpus on our own initiative.  See Ex parte Moreno, 245
S.W.3d 419, 427-29 (Tex. Crim. App. 2008).  We remanded the application to the trial court
in order to determine whether alleged procedural variations affected the trial court's initial
findings, conclusions, and recommendation on the merits.
	After remand, the trial court re-adopted its prior findings of fact, conclusions of law,
and recommendation.  By this action, the trial court effectively found that any procedural
variations did not affect the result of the prior proceedings.  Accordingly, we adopt the trial
court's findings and again deny relief.
	IT IS SO ORDERED THIS THE 27TH DAY OF JUNE, 2012.
Do Not Publish